Citation Nr: 1534940	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1964 to November 1968.

This case comes before the Board of Veterans Appeals (Board) on appeal from June 2008, October 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The claims were previously remanded by the Board in April 2014 for additional development to include a VA examination.  At that time, the issue of entitlement to service connection for peripheral neuropathy was also on appeal.  The AOJ granted service connection for bilateral upper and lower extremity neuropathy as secondary to service-connected diabetes mellitus in a March 2015 rating decision.  The Veteran filed a notice of disagreement with the assigned ratings and effective date, and the RO will continue to adjudicate the issue of an increased initial rating.  

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

The Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin and, but has not required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Further VCAA notice concerning the 'downstream' disability rating and effective date elements of the claim is not necessary.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  A Statement of the Case (SOC) adjudicated this downstream claim for a higher initial rating for this disability after the Veteran had expressed his timely disagreement with the initial rating assigned.  Therefore, he has received all required notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any deficiency.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As concerning the additional duty to assist the Veteran in fully developing his claim, this duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished, and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded multiple VA medical examinations.  The examination reports are comprehensive, based on a review of the history of this disability and thorough examination and contain discussion of the severity of this disability and its effects on his functioning.  No further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted above, the claim was remanded to the AOJ most recently in April 2014 for additional evidentiary development including obtaining a new medical opinion.  The AOJ obtained an additional a VA examination dated in December 2014, and readjudicated the claim in a March 2015 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some discussion of the appellant's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding his increased rating claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected diabetes mellitus for the period of the appeal.  The objective medical evidence showed that the diabetes mellitus required insulin and restrictions in his diet.  Under Diagnostic Code 7913 the Veteran is entitled to a 20 percent disability rating for treatment with insulin or an oral hypoglycemic agent and a restricted diet.

To warrant the next higher rating of 40 percent, the Veteran must be treated with insulin as well as have restrictions on diet and regulation of his activities.  38 C.F.R. § 4.119, Code 7913.  Regulation of activities is defined as 'avoidance of strenuous occupational and recreational activities'.  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.

No treating doctor or examiner has noted any need to restrict or regulate activity for purposes of blood sugar control and the Veteran has not asserted otherwise.  The Veteran reported during the April 2014 Board hearing that he was told that if when he exercises he gets shortness of breath, then he should stop exercising. 

The July 2009 VA examiner stated the Veteran's diabetes was controlled with diet and medication.  The December 2014 VA examiner specifically indicated that the Veteran was not restricted in his ability to perform activities.  The examiners reviewed all of the available records, performed a thorough examination, and commented on all of the test results.  The examiners also included information regarding the Veteran's employment and outside activities.  For these reasons, the VA examination reports are the most persuasive evidence of record because they address clinical data necessary to evaluate the disorder.

The rating criteria for diabetes are successive.  'Successive' rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The Veteran is already service-connected for peripheral nephropathy related to his diabetes mellitus.  There are no additional complications of diabetes that require a separate rating.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran has reported treatment using insulin injections and restricted diet which is specifically considered under Diagnostic Code 7913.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes
mellitus, type 2, is denied.


REMAND

In this case, the Board finds the December 2014 VA PTSD examination inadequate for rating purposes.  Initially, the Board notes that it appears that there is no full mental status evaluation within examination report.  Furthermore, though the April 2014 Board remand requested the examiner report any functional impairments or effects on employment and ordinary activities in detail, there is no discussion as to any of these in the report.  Therefore, the Board finds another VA PTSD examination is necessary. 

Regarding the Veteran's claim of entitlement to a TDIU, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91.

In this case, the Veteran is asserting he is unemployable due to his service-connected disabilities including diabetes, peripheral neuropathy, ischemic heart disease, and PTSD.  However, the Veteran's TDIU claim is inextricably intertwined with his claims for an increased disability rating PTSD.  A decision on this matter is deferred.  The Board notes that prior to November 2011 (effective date of the grant of service connection for ischemic heart disease), the Veteran did not meet the schedular criteria for an award of a TDIU; therefore, the AOJ should also determine whether an extraschedular evaluation prior to November 2011 is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain information from the Veteran as to any outstanding VA or private mental health treatment records since March 2015.  

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his PTSD.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, and perform all indicated studies to include a mental status evaluation.  

The examiner should also report any findings functional impairments or effects on employment and ordinary activities in detail.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3.  Thereafter, consider all of the evidence of record and readjudicate the claims for an initial increased rating for PTSD and entitlement to a TDIU.  If any benefit sought is not granted, the AOJ must issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


